

115 HRES 654 IH: Expressing support for the designation of January 23, 2018, as “National Handwriting Day” and recognizing the importance of handwriting for cognitive, artistic, and educational benefit.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 654IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Tonko (for himself and Mr. Lance) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing support for the designation of January 23, 2018, as National Handwriting Day and recognizing the importance of handwriting for cognitive, artistic, and educational benefit. 
Whereas John Hancock was a great patriot from the Commonwealth of Massachusetts, having served as President of the Continental Congress (1775–1777) and Governor of Massachusetts (1780–1785); Whereas John Hancock was the first to sign the Declaration of Independence in 1776, in a large, prominent signature; 
Whereas the term John Hancock is now synonymous with a handwritten signature; Whereas the date of Hancock’s birth, January 23, 1737, has been known as National Handwriting Day since 1977, when first promulgated by the Writing Instrument Manufacturers Association; 
Whereas handwriting is recognized by educators throughout the world as an important component of a child’s education; Whereas research has shown that improved handwriting skills have benefits for cognitive development and motor skills and can lead to improved writing skills and comprehension; 
Whereas handwriting has been shown to increase neural development and engage areas of the brain associated with language, memory, word recognition, and emotion; Whereas handwriting engages 14 different abilities, including visual focusing, mental attention, organized physical movements, receptive language, inner expressive language, memory recall, concentration with awareness, spatial perception, organization, integration, eye-hand coordination, motor planning, tactile input, and crossing midline; and 
Whereas handwriting is an important form of individual artistic expression: Now, therefore, be it That House of Representatives— 
(1)supports the designation of National Handwriting Day; and (2)recognizes the importance of handwriting in cognitive, artistic, and educational development. 
